Citation Nr: 1630090	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  08-36 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an increased evaluation for residuals of small intestine resection with scarred duodenal bulb, rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1975 and from January 1977 to February 1979.

This appeal comes before the Board of Veterans' Appeals  (Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In May 2012, the Veteran testified before the undersigned Acting Veterans Law Judge at a Central Office hearing conducted in Washington, D.C.  A transcript is of record. 

This matter was remanded by the Board in December 2015 and August 2013.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The December 2015 Board remand ordered further development in regard to the Veteran's pancreatitis and scar associated with his residuals of small intestine resection with scarred duodenal bulb, as these conditions are of record during the pendency of the appeal and may have an impact on the rating of the Veteran's service-connected residuals of small intestine resection with scarred duodenal bulb.  

The Board notes that the Veteran appeared for VA examinations as to his pancreas and scar conditions in May 2014.

The Board remand noted the most recent, May 2014, VA examination documented significant pancreatitis, as a residual of small intestine resection, and further found that the Veteran has not been considered or rated for this pancreatitis, which is part and parcel of the increased rating appeal.  The Board entered a remand in part for the RO/AMC to address and rate in the first instance this aspect of the appealed disability. 

The Board also observed that the May 2014 VA examination, which directly addressed skin issues associated with the residuals of small intestine resection with scarred duodenal bulb, noted the presence of an exploratory laparotomy scar.  The examiner found tenderness with pulling, tearing pain on palpation.  The Board also entered a remand for the RO/AMC to adjudicate this scar residual, and directed the RO/AMC to assign an initial rating for the scar.

At the onset, the Board notes that the AMC entered a February 2016 Supplemental Statement of the Case on the increased rating claim for residuals of small intestine resection, but considered only recent records, not the pendency of the appeals period, in addressing the scar, and did not address the pancreatitis.  As such, remand is warranted for lack of compliance with remand instructions.

As well upon remand, the Board finds a VA examiner's opinion required for clarification on the Veteran's pancreatitis.  A VA examiner is asked to review the history of the Veteran's pancreas condition, and specify its relationship to the Veteran's residuals of small intestine resection with scarred duodenal bulb disability, throughout the pendency of the appeal.  Specifically, the VA examiner is to opine as to whether the pancreas condition is separate and distinct from, or part and parcel to; a progression thereof; and/or caused or aggravated by the residuals of small intestine resection with scarred duodenal bulb disability.

Accordingly, the case is REMANDED for the following action:

1.  All outstanding VA treatment records should be associated with the claims file.

2.  The Veteran and his representative should be afforded the appropriate opportunity to submit additional evidence or argument in furtherance of the appealed claim. 

3.  Then, send the Veteran's claims file to an appropriate medical professional(s) to evaluate the Veteran's pancreas condition as it relates to his residuals of small intestine resection with scarred duodenal bulb disability.  The examiner must review the entire claims file.  If examination of the Veteran is found necessary by the examiner, an examination should be scheduled, with appropriate notice to the Veteran.
 
The VA examiner is asked to review the history of the Veteran's pancreas condition, and specify its relationship to the Veteran's residuals of small intestine resection with scarred duodenal bulb disability, throughout the pendency of the appeal.  

Specifically, the VA examiner is to opine as to whether the pancreas condition is separate and distinct from, or part and parcel to; a progression thereof; and/or caused or aggravated by the residuals of small intestine resection with scarred duodenal bulb disability.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  If aggravation is found, the examiner must attempt to determine a baseline level of severity of a disorder prior to aggravation by a service-connected disability.

4. Then, the RO or AMC should develop those aspects of the claim addressing pancreatitis and tender and painful laparotomy scar, as discussed in the body of this remand. This should include requesting from the Veteran and his representative any additional information or evidence concerning treatment or history of treatment for these conditions, and requesting any additional VA or private records of treatment not yet obtained, with appropriate authorization. 
 
5. The RO or AMC should then readjudicate the appealed claim, including rating the Veteran for pancreatitis and laparotomy scar, as part and parcel of the appealed disability, including whether separate ratings are to be assigned for these aspects of the Veteran's residuals of small intestine resection with scarred duodenal bulb, and entitlement to TDIU.  If the Veteran does not express complete satisfaction with all adjudicative outcomes for the appealed claim, he and his representative should be provided a supplemental statement of the case which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  The Veteran and his representative should then be afforded the applicable time to respond.  Thereafter, the case should be returned to the Board after compliance with all appropriate appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA
 Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

